Title: To Thomas Jefferson from David Ramsay, 7 April 1787
From: Ramsay, David
To: Jefferson, Thomas



Dear Sir
Charleston April 7th. 1787.

Your favor of October last came to hand last February with the several samples of rice therein referred to. The time of its arrival was opportune. Our house of Assembly was then sitting. I produced the samples of rice on the table of the house for the inspection of the members who were planters. I shewed your letter privately to some of your friends who concurred with me in opinion that it would be beneficial to the public and not indelicate to you to have it inserted in our State gazette. This was accordingly done. If this does not meet your approbation I beg your pardon for making your letter public. It has been serviceable to our planters and I trust will produce no effects to your prejudice. Instead of this it has contributed to impress on our Country Gentlemen a very favorable opinion of you for your particular attention to their interest.
Political necessity has once more compelled the Legislature of this State to enact an instalment law by which all debts contracted before Jany. 1787 (with a few exceptions) are only recoverable by three equal instalments in the years 1788 1789 and 1790. I fear the comments that will be made on this act in Europe. I do not pretend to justify it. I only say that the calamities of the war and the subsequent successive failure of crops for three years in some degree palliate this interference of the legislature.
I hope the Dioneas and the Magnolias arrivd safe. They were lodged in New: York with Mr. Otto. The season was such as Mr. Watson chose but I fear it was too late. If any accident befel them I shall cheerfully replace them this ensuing season.
Our governments in the Southern States are much more quiet than in the northern but much of our quiet arises from the temporising of the legislatures in refusing legal protection to the prosecution of the just rights of creditors. Our eyes now are all fixed on the continental convention to be held in Philada. in May next. Unless they make an efficient federal government I fear that the end of the matter will be an American monarch or rather three or more confederacies. In either case we have not labored in vain in effecting the late revolution for such arrangements might be made as would secure our happiness.
I long to see a French copy of my book. I feel myself much honored by your correspondence and esteem every line from your  pen a real favor. With the most exalted sentiments of respect & esteem I am yours most truly,

David Ramsay

